579 P.2d 1246 (1978)
Joseph John BONGIOVI, Jr., Appellant,
v.
Yvonne M. BONGIOVI, Respondent.
No. 10615.
Supreme Court of Nevada.
June 14, 1978.
Manzonie & Massi and Albert D. Massi, Las Vegas, for appellant.
Lehman Professional Corp., and Jack Lehman, Las Vegas, for respondent.

OPINION[*]
PER CURIAM:
In 1971, the parties obtained a divorce, and, pursuant to the divorce decree, appellant was to pay respondent, in partial settlement of her alimony and community property rights, $1,000 per month, commencing July 1, 1971, until the sum of $10,000 had been paid. Respondent received no payments and, on November 29, 1977, moved the district court to reduce the arrearages to judgment. The district court *1247 granted the motion as to $5,000 of the arrearages, holding that recovery of the remainder was barred by the six-year limitation on actions contained in N.R.S. 11.190.
1. Appellant's contention that N.R.S. 11.190 bars recovery of the entire $10,000 is without merit. The six-year period prescribed by that statute commenced to run against each installment as it became due, not from the date of the divorce decree. See Brown v. Vonsild, 91 Nev. 646, 541 P.2d 528 (1975).
2. We also reject the contention that the district court had no jurisdiction to grant the requested relief because of a pending appeal in the case. This matter was entirely collateral to and independent from that part of the case taken up by appeal, and in no way affected the merits of the appeal. See Osborn v. Riley, 331 So. 2d 268 (Ala. 1976); Dear v. Locke, 128 Ill. App. 2d 356, 262 N.E.2d 27 (1970); cf. East Standard M. Co. v. Devine, 59 Nev. 134, 81 P.2d 1068 (1938). As noted, we deem briefing by respondent unnecessary and oral argument unwarranted. Under these circumstances, we deny respondent's motion for an attorney's fee to contest the appeal. Accordingly, this appeal shall stand submitted and, in the absence of reversible error, we ORDER this appeal dismissed.
NOTES
[*]  This opinion was filed, as an unpublished order, June 7, 1978. Because of the paucity of published authority on the issues, we have been requested to publish the order as an opinion.